— In an action to recover damages for personal injuries, etc., the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Suffolk County (Burke, J.), dated July 13, 2004, as granted that branch of the defendant’s motion which was for summary judgment dismissing so much of the complaint as sought to recover damages for personal injuries sustained by the plaintiff Kathryn Krat on the ground that the plaintiff Kathryn Krat did not *506sustain a serious injury within the meaning of Insurance Law § 5012 (d).
Ordered that the order is affirmed insofar as appealed from, with costs.
The defendant made a prima facie showing that the plaintiff Kathryn Krat (hereinafter the plaintiff) did not sustain a serious injury as a result of the subject motor vehicle accident (see Insurance Law § 5102 [d]). The affirmed report of Dr. Andrew Dowd and the affirmed MRI reports of Dr. Allen Rothpearl demonstrate as a matter of law that the plaintiff did not sustain a serious injury as a result of the subject accident (see generally Kearse v New York City Tr. Auth., 16 AD3d 45 [2005]; Meely v 4 G’s Truck Renting Co., 16 AD3d 26 [2005]).
In opposition, the plaintiffs failed to raise a triable issue of fact (see Paul v Trerotola, 11 AD3d 441, 442 [2004]; Grossman v Wright, 268 AD2d 79, 83-84 [2000]). Under the circumstances, the Supreme Court properly granted that branch of the defendant’s motion which was for summary judgment dismissing so much of the complaint as sought to recover damages for personal injuries sustained by the plaintiff. H. Miller, J.P., S. Miller, Goldstein, Mastro and Lifson, JJ., concur.